Dallingee, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation:
It is hereby Stipulated, consented, and agreed, subject to the approval of the Court, that the cost of production of the imported merchandise, under Section 402 (f) of the Tariff Act of 1930, on the record, of the respective articles, is as follows:

Per gross

Decorated china figures (reichsmarks)
St. Theresa, 0/25/65_ 12. 48
St. Anthony, 0/44/65_ 13. 08
St. Joseph, 0/22/65_ 12. 72
St. Anna, 0/35/65._ St. Anne, 0/35/65_ Í3. 08
Angel, 0/49/65_ 19. 92
Brown Bear on Rock, 0/66/65_ 9. 12
Polar Bear standing,- 0/16/65_ 7. 56
White House, 0/32/bisc. white... 5. 16
Washington Monument, 0/33/65 9. 48
Light' House, 0/82/65_ 14. 04
Net packed cost of production.
It is further stipulated and agreed that such or similar merchandise is not freely offered for sale for home consumption in Germany, nor for export to the United States, nor is such merchandise freely offered for sale, packed ready for delivery in the principal markets of the LLiited States.
It is further agreed that this case, heretofore submitted in open court, may be considered as being resubmitted on the foregoing stipulation.
On the-agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth above. Judgment will be rendered accordingly.